 

 

 

 

Exhibit 10.4

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1.  CONTRACT ID CODE

PAGE OF PAGES

1

2

2.  AMENDMENT/MODIFICATION NO.

0026

3.  EFFECTIVE DATE

See Block 16C

4.  REQUISITION/PURCHASE REQ. NO.

 

5.  PROJECT NO. (If applicable)

 

6.  ISSUED BYCODE

ASPR-BARDA

7.  ADMINISTERED BY (If other than Item 6)CODE

ASPR-BARDA

ASPR-BARDA
200 Independence Ave., S.W.
Room 640-G
Washington DC  20201

ASPR-BARDA
200 Independence Ave., S.W.
Room 638-G
Washington DC  20201

8.  NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)

(X)

9A.  AMENDMENT OF SOLICITATION NO.

ACHAOGEN, INC. 1361331
ACHAOGEN, INC.            7000 SHORELINE
7000 SHORELINE CT STE 371
SOUTH SAN FRANCISCO CA  940801957

 

9B.  DATED (SEE ITEM 11)

X

10A.  MODIFICATION OF CONTRACT/ORDER NO.

HHSO100201000046C

CODE1361331

FACILITY CODE

10B.  DATED (SEE ITEM 13)

09/01/2010

11.  THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐

The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers

☐ is extended

☐ is not extended

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following
methods:  (a) By completing
Items 8 and 15, and returning _______________ copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By
separate letter or telegram which includes a reference to the solicitation and
amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT
THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE
SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If by
virtue of this amendment you desire to change an offer already submitted, such
change may be made by telegram or letter, provided each telegram or letter makes
reference to the solicitation and this amendment, and is received prior to the
opening hour and date specified.

12.  ACCOUNTING AND APPROPRIATION DATA (If
required)                                          

See Schedule

13.  THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.  IT MODIFIES
THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

CHECK ONE

A.THIS CHANGE ORDER IS ISSUED PURSUANT TO:  (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT
ORDER NO. IN ITEM 10A.

 

 

B.THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office,
appropriation date. etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR
43.103(b).

 

C.THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

X

D.OTHER (Specify type of modification and authority)

 

Bilateral:  Mutual Agreement of the Parties and FAR Clause 52.217-7

E.  IMPORTANT:

Contractor

☐ is not

☒ is required to sign this document and return      2      copies to the issuing
office.

14.  DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Tax ID Number:  68-0533693

DUNS Number:  167293153

A.The purpose of this bi-lateral modification is to update the list of Key
Personnel.

Under Article G.3., Key Personnel, the current list of contract Key Personnel is
hereby

deleted and replaced with a list of the following Achaogen employees:

 

1. Lynn Connolly, VP, Late Development, Principal Investigator

2. Anne Keane, Sr. Dir. Regulatory & Quality, Regulatory Director

3. Neil Andersen, Dir. Process Chemistry, Drug Substance Manufacturing Manager

4. Matthew Metz, Dir. Alliance Management, BARDA Liason

 

Continued…

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A.  NAME AND TITLE OF SIGNER (Type or print)

Tobin C. Schilke CFO

16A.  NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

THOMAS P. HASTINGS

15B.  CONTRACTOR/OFFEROR

/s/ Tobin Schilke                          
(Signature of person authorized to sign)

15C.  DATE SIGNED

3/30/17

16B.  UNITED STATES OF AMERICA

   /s/ Thomas P. Hastings                               
(Signature of Contracting Officer)

16C.  DATE SIGNED

3/30/2017

NSN 7540-01-152-8070
Previous edition unusable

 

STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243

 

 



--------------------------------------------------------------------------------

 

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HHSO100201000046C/0026

PAGE      OF

2

2

NAME OF OFFEROR OR CONTRACTOR

ACHAOGEN, INC. 1361331

ITEM NO.

(A)

SUPPLIES/SERVICES

(B)

QUANTITY

(C)

UNIT

(D)

UNIT PRICE

(E)

AMOUNT

(F)

 

5. Jim Kirchner, Dir. Process Chemistry, Drug Product Manufacturing and Drug

Registration Manager

 

B. This is a bi-lateral, no cost modification. The total amount obligated and
all

other terms and conditions remain unchanged.

Period of performance:  09/19/2010 to 12/31/2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN 7540-01-152-8067


 

OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

 

 

